Haul, Justice.
Thejudgmentrendered,when this case was formerly here (sub nomine, McWilliams vs.Walthall et al., 65 Ga., 109) effectually disposes of the present bill of exceptions. The record in .that case covered the question now.argued, and if it was not then presented and insisted on, the failure of the party to urge it then is attributable solely to his own neglect, for it certainly does not áppéár that he was prevented from doing so by fraud, accident or mistake, or by the act of his adversary. Woodward vs. Dromgoole, 71 Ga., 523 ; Smith vs. Phinizy, Ib., 641.; Not 'only the facts which were formerly pleaded, but those which were then known and such as might, with próperdiligence, have been known, are included, with all the questions growing out of them, in the judgment then rendered. The matter is, therefore, res adjudioata, and we have neither the power nor disposition to interfere with or set aside what was thus adjudicated. Hightower vs. Cravens et al., 70 Ga., 475; Smith vs. Hornsby et al., Id., 553; Watkins vs. Lawton et al.,69 Id., 671; Brown vs. Boynton, Ib., 754. These and many other.cases which might be referred, to, besides the long list cited by them, are conclusive of the point sought to be raised for our consideration. This case has certainly had its day in court, and it is time this controversy should end.
Judgment affirmed.